DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/02/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/02/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

4.	The claim is objected to for the following reason:
	In claim 11, the phrase “an contact structure” should be changed to – a contact structure-- .  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (US 2017/0278747)
	Regarding claim 1, Adusumilli discloses a semiconductor device structure, comprising: 
	a conductive gate stack 24 formed over a substrate 10 (see fig. 17); 
	a first gate spacer 28 formed adjacent to a sidewall of the conductive gate stack 24; 
	a source/drain contact structure 46&48 formed adjacent to the first gate spacer 28; and 
	an insulating capping layer 26 covering and in direct contact with an upper surface of the conductive gate stack 24, wherein a top width of the insulating capping layer 26 is substantially equal to a top width of the conductive gate stack 24, and wherein the insulating capping layer 26 is separated from the source/drain contact structure 46&48 by the first gate spacer 28 (and interlayer dielectric layer 40).  

	Regarding claim 2, Adusumilli discloses the semiconductor device structure as claimed in claim 1, wherein an upper surface of the source/drain contact structure 46&48 is substantially level with an upper surface of the first gate spacer 28 and an upper surface of the insulating capping layer 26.  See fig. 17.

	Regarding claim 6, Adusumilli discloses the semiconductor device structure as claimed in claim 1, further comprising: a first via structure 68B above and electrically connected to the conductive gate stack 24; and a second via structure 68A above and electrically connected to the source/drain contact structure 48.  See fig. 17.

	Regarding claim 7, Adusumilli discloses the semiconductor device structure as claimed in claim 6, wherein a vertical height of the first via structure 68B is higher than a height of the second via structure 68A.  See fig. 17.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3-5, and 8-15 rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 2017/0278747) in view of Wu et al. (US 2016/0190133).
	Regarding claim 3, Adusumilli discloses the semiconductor device structure as claimed in claim 1, comprising all claimed limitations, as discussed above, except for  further comprising: 
	a gate dielectric layer separated the sidewall of the conductive gate stack from the first gate spacer; and 
	a second gate spacer formed between the first gate spacer and the source/drain contact structure.  

	Wu discloses a semiconductor device structure, shown in fig. 30 , comprising: 
	a gate dielectric layer 2802 or 2112 (referenced in fig. 28) separated the sidewall of the conductive gate stack 2804/2814 from a first gate spacer 1914 (referenced in fig. 28); and 
	a second gate spacer 1912 (referenced in fig. 28) formed between the first gate spacer 1914 and the source/drain contact structure 162 (fig. 30).  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Adusumilli to have a gate structure 28 taught by Adusumilli replaced by the gate structure having multiple gate insulaing layer/spacer, as that/those taught by Wu, since it has been well known in the art that such structure taught by Wu would enhance electrical protection, electrical shorting, and contaminant transfer between the gate stack and surrounding regions (see para. 0002 of O’Meara et al. (US 2011/0241128, for example).

	Regarding claim 4, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 3, wherein an upper surface of the source/drain contact structure 48 is substantially level with an upper surface of the first gate spacer, an upper surface of the second gate spacer, and an upper surface of the insulating capping layer.  Se fig. 17 of Adusumilli, and fig. 30 of Wu.

	Regarding claim 5, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 3, wherein the second gate spacer is in direct contact with the source/drain contact structure and the first gate spacer.  See fig. 30 of Wu.

	Regarding claim 8, Adusumilli discloses the semiconductor device structure as claimed in claim 1, comprising all claimed limitations, as discussed above, except for wherein the conductive gate stack comprises: a first conductive layer; and a second conductive layer between the first conductive layer and the insulating capping layer. 

	Wu discloses a semiconductor structure, shown in fig. 30, comprising a conductive gate stack 116, 126, wherein the conductive gate stack comprises: a first conductive layer 2804 (fig. 28); and a second conductive layer (silicide layer, see paras. 0082-0084) between the first conductive layer 2804 and the gate contact layer 176.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Adusumilli to further include a silicide layer, as that taught by Wu, between the gate 24 and the gate contact 68B (see fig. 17 of Adusumilli) in order to reduce the contact resistance between the gate and the gate contact, thereby to increase the performance of the device.
	By forming the silicide layer as discussed herewith, the structure of Adusumilli would further comprise:
	wherein the conductive gate stack comprises: a first conductive layer 24; and a second conductive layer (silicide layer) between the first conductive layer 24 and the insulating capping layer 26. 

	Regarding claim 9, Adusumilli discloses a semiconductor device structure, comprising: 
	a gate stack 46&48 formed over a substrate 10 (see fig. 17), comprising: 
		a gate electrode layer 48; 
		an insulating capping layer 26 formed over the gate electrode, wherein a sidewall of the insulating capping layer 26 is substantially and vertically aligned with a sidewall of the gate electrode layer 24; 
		a gate dielectric layer 44 formed on a sidewall and a bottom of the gate electrode layer; 
		a gate spacer structure 28 formed adjacent the gate dielectric layer 22; 
		a first via structure 68B passing through the insulating capping layer 26 and in direct contact with the gate electrode; and 
		a second via structure 68A electrically connected to a source/drain feature 34 in the substrate, wherein a lower surface of the second via structure 68A is substantially level with an upper surface of the gate spacer structure 22 and an upper surface of the insulating capping layer 26.  

	Adusumilli fails to disclose a conductive capping layer formed over the gate electrode layer, wherein the insulating capping layer formed over the conductive capping layer, and wherein a sidewall of the insulating capping layer is substantially and vertically aligned with a sidewall of the conductive capping layer and a sidewall of the gate electrode layer.
	
	Wu discloses a semiconductor structure, shown in fig. 30, comprising a conductive gate stack 116, 126, wherein the conductive gate stack comprises: a first conductive layer 2804 (fig. 28); and a conductive capping layer (silicide layer, see paras. 0082-0084) formed over the gate electrode layer.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Adusumilli to further include a silicide layer, as that taught by Wu, between the gate 24 and the gate contact 68B (see fig. 17 of Adusumilli) in order to reduce the contact resistance between the gate and the gate contact, thereby to increase the performance of the device.
	By forming the silicide layer as discussed herewith, the structure of Adusumilli would further comprise:
	a conductive capping layer (the silicide layer) formed over the gate electrode layer 24 (see fig. 17 of Adusumilli), wherein the insulating capping layer 26 formed over the conductive capping layer, and wherein a sidewall of the insulating capping layer 26 is substantially and vertically aligned with a sidewall of the conductive capping layer (the silicide) and a sidewall of the gate electrode layer 24.

	Adusumilli also fails to disclose a gate dielectric layer 44 formed on a sidewall and a bottom of the gate electrode layer.

	Wu discloses a semiconductor device structure, shown in fig. 30 , comprising: 
	a gate dielectric layer 2802 or 2112 (referenced in fig. 28) separated the sidewall of the conductive gate stack 2804/2814 from a first gate spacer 1914 (referenced in fig. 28); and 
	a second gate spacer 1912 (referenced in fig. 28) formed between the first gate spacer 1914 and the source/drain contact structure 162 (fig. 30).  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Adusumilli to have a gate structure 28 taught by Adusumilli replaced by the gate structure having multiple gate insulaing layer/spacer, as that/those taught by Wu, since it has been well known in the art that such structure taught by Wu would enhance electrical protection, electrical shorting, and contaminant transfer between the gate stack and surrounding regions (see para. 0002 of O’Meara et al. (US 2011/0241128, for example).
	By perfoming the above modifycation, the modified structure of Adusumilli would comprise a gate dielectric layer formed on a sidewall and a bottom of the gate electrode layer.

	Regarding claim 10, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 9, wherein an upper surface of the gate dielectric layer is substantially level with the upper surface of the gate spacer structure.  See fig. 17 of Adusumilli.

	Regarding claim 11, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 9, further comprising: a contact structure (silicide structrue, or source/drain contact 48 and/or 46) electrically connected between the second via structure and the source/drain feature 34.  See fig. 17 of Adusumilli.

	Regarding claim 12, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 11, wherein the upper surface of the contact structure is at a level higher than that of an upper surface of the conductive capping layer.  See fig. 17 of Adusumilli.

	Regarding claim 13, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 11, wherein the gate spacer structure comprises: a first gate spacer in direct contact with the gate dielectric layer; and a second gate spacer in direct contact with the first gate spacer and the contact structure.  See fig. 30 of Wu.

	Regarding claim 14, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 9, wherein the conductive capping layer (silicide layer) has a width that is substantially equal to a bottom width and a top width of the insulating capping layer (which is equal to the top width of the gate 24 on which the silicide layer is conformally formed).  See fig. 17 of Adusumilli, and paras. 0082-0084 of Wu.

	Regarding claim 15, Adusumilli/Wu discloses the semiconductor device structure as claimed in claim 14, wherein the conductive capping layer is in direct contact with the insulating capping layer.  See fig. 17 of Adusumilli.


Allowance / Reasons for Allowance

9.	Claims 16-20 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed semiconductor device (in combination set forth in the claim) comprising: 
a gate-cut structure formed adjacent to the second sidewall of the contact structure and comprising an insulating material and a second gate dielectric layer covering the insulating material; and 
a second insulating capping layer covering and in direct contact with an upper surface of the insulating material, wherein a top width of the second insulating capping layer is substantially equal to a top width of the insulating material.  

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 22, 2022